Appellate Case: 21-7014    Document: 010110663197   Date Filed: 03/28/2022   Page: 1
                                                           FILED
                                               United States Court of Appeals
                    UNITED STATES COURT OF APPEALS     Tenth Circuit

                            FOR THE TENTH CIRCUIT                 March 28, 2022
                          _________________________________
                                                               Christopher M. Wolpert
                                                                   Clerk of Court
     FREEMAN BUCHANAN, III,

           Plaintiff - Appellant,

     v.                                               No. 21-7014
                                          (D.C. No. 6:19-CV-00029-RAW-SPS)
     CHRIS ELIOTT, a/k/a Chris                        (E.D. Okla.)
     Elliott; SHANE SAMPSON;
     ASHLEY ALDRICH; KALUP
     PHILPS, a/k/a Kaleb Phillips,

           Defendants - Appellees.
                       _________________________________

                             ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, BRISCOE, and ROSSMAN, Circuit Judges.
                _________________________________

          This appeal grew out of Mr. Freeman Buchanan, III’s detention. In

 the underlying action under 42 U.S.C. § 1983, Mr. Buchanan has sued




 *
      Oral argument would not help us decide the appeal, so we have
 decided the appeal based on the record and the parties’ briefs. See Fed. R.
 App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).

       Our order and judgment does not constitute binding precedent except
 under the doctrines of law of the case, res judicata, and collateral estoppel.
 But the order and judgment may be cited for its persuasive value if
 otherwise appropriate. See Fed. R. App. P. 32.1(a); 10th Cir. R. 32.1(A).
Appellate Case: 21-7014   Document: 010110663197   Date Filed: 03/28/2022   Page: 2



 Chris Elliott, Ashley Aldrich, Shane Sampson, and Kalup Phillips 1 for

 excessive force, denial of medical care, and tampering with mail.

       To support his claim of excessive force, Mr. Buchanan wanted to use

 a video from a stationary camera in the detention center. But the detention

 center had a policy of overwriting the videos after fourteen days, so the

 video of the incident here was automatically written over pursuant to that

 policy.

       After learning that the video recording was no longer available,

 Mr. Buchanan moved three times for production of the video footage and

 twice for appointment of counsel. The district court denied these motions.

 The defendants then moved for summary judgment, and Mr. Buchanan did

 not respond. The district court granted summary judgment to the

 defendants, and this appeal followed.

 I.    The Defendants’ Summary-Judgment Motions

       Our initial task is to interpret Mr. Buchanan’s appeal brief. Because

 he is pro se, we liberally construe that brief. See, e.g., Garrett v. Selby

 Connor Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005). In his brief,

 he appears to challenge only the denial of his motions for production and

 appointment of counsel. But it’s possible that Mr. Buchanan might have




 1
      The parties differ in how they spell the names of three of the
 defendants. Where the parties differ, we use the defendants’ spelling.
                                         2
Appellate Case: 21-7014   Document: 010110663197    Date Filed: 03/28/2022   Page: 3



 intended to appeal the grant of summary judgment. We liberally construe

 the appeal brief to consider this possibility. See id.

       Mr. Buchanan said that he intended to appeal the “Court’s notice of

 disposition on his summary judgment.” Notice of Intent to Appeal

 (Apr. 15, 2021). In his appeal brief, he did not expressly address the

 summary-judgment ruling. But he did describe the video footage as

 “momentous” and questioned the district court’s factual findings based on

 the inconsistencies between the video and the documents.

       Even if Mr. Buchanan had intended to appeal the summary-judgment

 ruling, however, we would lack any basis to reverse. Each defendant

 presented undisputed facts, supported by evidence, which would have

 foreclosed liability for excessive force, denial of medical care, or

 tampering with the mail.

       The local rule required Mr. Buchanan to respond to each asserted fact

 that he disputed. E.D. Local Civil Rule 56.1(c)–(d). Given this

 requirement, the failure to dispute an asserted fact permitted the district

 court to deem that fact “admitted.” E.D. Local Civil Rule 56.1(e).

       Despite these provisions in the local rules, Mr. Buchanan never

 responded to the summary-judgment motions. So the defendants moved for

 an order deeming their summary-judgment motions confessed. In the

 ensuing period of over four months, Mr. Buchanan still failed to respond to

 the summary-judgment motions.

                                        3
Appellate Case: 21-7014   Document: 010110663197   Date Filed: 03/28/2022   Page: 4



       In the absence of any dispute over the defendants’ stated facts, the

 district court had no basis to deny summary judgment based on the prior

 video recordings or the overwriting of those videos. And on appeal,

 Mr. Buchanan has not said what the video would have shown. So even if

 Mr. Buchanan had intended to appeal the summary-judgment ruling, we

 would lack any basis to reverse.

 II.   Mr. Buchanan’s Motions for Production

       When considering the denials of Mr. Buchanan’s motions for

 production, we apply the abuse-of-discretion standard. Martinez v. Schock

 Transfer & Warehouse Co., 789 F.2d 848, 850 (10th Cir. 1986). We

 conclude that the court acted within its discretion.

       Mr. Buchanan labelled his first motion a “motion for subpoena”

 (spelling corrected). In the motion, Mr. Buchanan asked for production of

 the video footage rather than for issuance of a subpoena. The court denied

 the motion, explaining that Mr. Buchanan would need to seek production

 by following the procedures spelled out in the Federal Rules of Civil

 Procedure and the local rules.

       Mr. Buchanan instead filed a second motion, again purporting to

 request subpoenas but actually requesting production of the video footage

 itself. The court again denied the motion, explaining again that

 Mr. Buchanan needed to seek production by complying with the federal and

 local rules.

                                        4
Appellate Case: 21-7014   Document: 010110663197   Date Filed: 03/28/2022   Page: 5



        After the close of discovery, Mr. Buchanan filed a third motion to

 produce the video footage, which the district court again denied on the

 same grounds.

        These rulings fell within the district court’s discretion. Mr. Buchanan

 was pro se, but even pro se litigants must follow the Federal Rules of Civil

 Procedure and the local rules. Ogden v. San Juan Cnty., 32 F.3d 452, 455

 (10th Cir. 1994). These rules required Mr. Buchanan to serve the

 defendants with the discovery requests; those requests were not to be filed.

 See E.D. Okla. Local Civil Rule 26.1 (stating that document requests are

 not ordinarily to be filed). In these circumstances, the district court had the

 discretion to deny Mr. Buchanan’s requests.

 III.   Mr. Buchanan’s Motions for Appointment of Counsel

        Mr. Buchanan moved not only for the video footage but also for

 appointment of counsel. The court could ask an attorney to represent

 Mr. Buchanan, but could not order acceptance of the case. Rachel v.

 Troutt, 820 F.3d 390, 396 (10th Cir. 2016). In deciding whether to request

 counsel, the district court was to consider the merits of the claims, their

 nature, the claimant’s ability to present the claims, and their complexity.

 Id. at 397. The district court stated that it had considered these factors, and

 Mr. Buchanan has not pointed to any flaws in the court’s consideration.

        Mr. Buchanan instead argues that he could not present documentation

 to the district court because of a pandemic. But he does not provide any

                                        5
Appellate Case: 21-7014   Document: 010110663197    Date Filed: 03/28/2022   Page: 6



 specifics, and he did not tell the district court of his inability to provide

 supporting documents. Based on the information available to the district

 court, it had discretion to decline to seek counsel for Mr. Buchanan.

       Affirmed.

                                         Entered for the Court


                                         Robert E. Bacharach
                                         Circuit Judge




                                        6